MeCAULIE, A.J., Associate Judge.
In this appeal of a domestic violence injunction entered pursuant to Chapter 741, Florida Statutes, appellant argues that the injunction was improperly entered because he does not meet the statutory definition of “family or household member.” § 741.28(2), Fla. Stat. While the record does suggest that appellant may indeed not qualify as a “family or household member,” we do not reach this issue because appellant did not raise it before the injunction under review was entered. It was not until after the instant injunction was entered that appellant attempted to clarify on the record his relationship with the appel-lee, who petitioned for entry of the domestic violence injunction. Accordingly, we must affirm. See Rosenberg v. Rosenberg, 511 So.2d 593 (Fla. 3d DCA 1987), rev. denied, 520 So.2d 586 (Fla.1988).
AFFIRMED.
JOANOS and WOLF, JJ., concur.